Citation Nr: 0029485	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for arthritis of 
multiple joints.

2. Entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active miliary service from October 1972 to 
October 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 19913 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In September 1996, July 
1998 and November 1999, the Board remanded the veteran's case 
to the RO for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's case has been obtained by the 
RO.

2. Arthritis of multiple joints was not present in service or 
manifested within one year thereafter, and any current 
joint pain is not shown to be related to service or any 
incident of service.

3. The veteran's service-connected left knee disability is 
manifested by a bony deformity, crepitus, on range of 
motion, flexion to approximately 125 to 130 degrees, 
moderate laxity, excellent quadriceps strength, ambulation 
with a moderate limp, subjective complaints of pain and 
tenderness on palpation and X-ray evidence of degenerative 
joint disease.


CONCLUSIONS OF LAW

1. Arthritis of multiple joints was not incurred in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000) amended by the Floyd 
D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified 
at 38 U.S.C.A. § 5107(a)); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The criteria for a separate 10 percent rating for 
arthritis with limitation of motion of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).

3. The criteria for an evaluation in excess of 30 percent 
for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
multiple joints.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  To that end, in September 
1996, July 1998 and November 1999, the Board remanded his 
case to the RO for further evidentiary development, including 
VA examinations.  The VA examination reports and other 
evidence obtained by the RO are associated with the claims 
folders. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Upon review of the entire record, the 
Board concludes that all relevant facts have been developed 
and that no further duty to assist the veteran is required 
regarding his claim for an increased rating.

I. Factual Background

When examined for entry into service, in April 1972, there 
was no report of joint abnormality and the veteran as found 
qualified for active service.  Service medical records 
indicate that he sustained a left knee and lower leg injury 
in a motor vehicle accident in January 1974.  Thereafter, 
orthopedic clinic records reflect his complaints of left knee 
pain and discomfort with limitation of motion for which he 
underwent multiple surgeries, including a medial meniscectomy 
in December 1974, when traumatic chondromalacia, severe was 
noted and treated with a patella shaving; realignment of the 
extensor mechanism and patellar shaving (in February 1976); 
and a left patellectomy (in November 1976). 

On an August 1980 report of medical history, the veteran 
denied having arthritis, rheumatism or bursitis.  An 
examination report completed that day is not referable to 
joint pain but noted the veteran's absent left patella 
without weakness or loss of range of motion. 

According to a September 1982 orthopedic consultation report, 
an arthroscopic evaluation was recommended in view of the 
veteran's persistent locking and anteromedial joint line 
pain.  In October 1982, the veteran evidently underwent 
arthroscopy and resection of a hypertrophic fat pad and 
synovial plica in his left knee.  He underwent another left 
knee arthroscopy with debridement and irrigation of the joint 
in February 1984; the operative diagnoses were status post 
patellectomy, and diffuse degenerative arthritis of the left 
knee.  In May 1984, he underwent a left maquet procedure and, 
in November 1984, biofeedback was recommended for chronic 
pain syndrome.

A March 1985 orthopedic consultation request includes a 
diagnosis of degenerative joint disease of the left knee and, 
in April 1985, the examining orthopedist said the veteran had 
a rather severe problem for which patella reconstruction was 
a possibility.  An October 1985 orthopedic clinic record 
indicates that the veteran had healed surgical scars on his 
left knee and his patella was absent.  In January 1986, he 
underwent another arthroscopy for left knee pain and, in July 
1986, underwent a proximal alignment of the extensor 
mechanism of the left knee, but subsequently developed left 
knee pain again.  According to an orthopedic clinic record, 
evidently dated in November 1987, a x-ray showed mild 
degenerative changes and a long leg brace was recommended

A November 1988 orthopedic clinic record indicates that the 
veteran underwent seven surgeries for his intermittent left 
knee pain.  Range of motion was from 0 to 125 degrees with 
good quadriceps muscle strength.  

In March 1989, the veteran complained of joint pain and 
swelling, but x-rays were normal.  He was referred to the 
rheumatology clinic in May 1989 with a provisional diagnosis 
of osteoarthritis.  The veteran reported a recent history of 
worsening of polyarthralgias in his hands, elbows and feet 
with some hand swelling.  Physical examination findings were 
within normal limits and the specialist's assessment was 
probable mild inflammatory seronegative polyarthritis.  
(Emphasis in the original).     

According to a private hospital outpatient record, in 
November 1989, K.L.G., M.D., an orthopedist examined the 
veteran who reported constant and severe left knee pain.  
Examination revealed that the veteran had severe pain with 
walking and moderately severe pain with rest.  He was able to 
stand for up to one half-hour and walk one block.  He had 
difficulty with transfers and climbing stairs.  The veteran's 
range of left knee motion was from 0 to 125 degrees.  He had 
excellent quadriceps strength that could not be broken.  He 
had no flexion deformities and only mild medial lateral 
instability.  The impression was left knee pain of unknown 
etiology.  

A December 1989 private magnetic resonance image (MRI) report 
of the veteran's left knee found absence of the patella and 
tendonitis of the quadriceps patellar tendon.  Also in 
December 1989, the veteran was referred to the pain clinic, 
according to a service orthopedic consultation report.  

A lengthy June 1990 orthopedic clinic service record includes 
an assessment of mild degenerative joint disease of the left 
knee, status post patellectomy.  An October 1990 orthopedic 
clinic record indicates that the veteran's right knee 
symptoms were the same and his left knee was worsening.  A 
MRI of the right knee was normal. 

A May 1991 pain management clinic record reflects the 
veteran's left knee injury history, for which he took 
prescribed medication, including Naprosyn.  He had multiple 
scars on his left knee with increased knee tenderness.  
Strength was normal (5/5) and there was no lateral 
instability or swelling.  The diagnosis was chronic left knee 
pain and quadriceps tendonitis and a tender point injection 
was performed.  Later that month, a nerve ablation was 
performed for chronic left knee pain.  An undated pain 
management clinic record, evidently prepared in late June or 
early July, reported full range of knee motion and diagnosed 
arthritic left knee pain.

On a report of medical history completed when he was examined 
for retirement in June 1992, the veteran checked yes to 
having arthritis, rheumatism or bursitis and a trick or 
locked knee and checked no to having a bone, joint or other 
deformity.  He gave a history of having arthritis that 
started in the mid 1980s, manifested by swollen joints and 
pain, for which Naproxen was prescribed.  When examined that 
day, the examiner noted no weakness, deformity or limitation 
of motion of the left arm and hand, a patella deficient left 
knee and well-healed nonsymptomatic knee scars.  A patella 
deficient left knee was reported in the summary of defects 
and diagnoses.  

A September 1992 treatment record from E. B. Hospital, Offutt 
Air Force Base, Nebraska (hereinafter referred to as Offutt 
AFB) includes a diagnosis of arthritis of the hands for which 
medication was prescribed.   

Post service, a November 1992 outpatient record from Offutt 
AFB indicates that veteran had questions about taking 
Naprosyn and gastrointestinal problems.  The assessment was 
left knee arthritis.

The veteran underwent VA general medical examination in 
December 1992.  The examination report sets forth his left 
knee history culminating with chemical ablation of left knee 
nerves for pain control in 1991.  The veteran reported that 
he developed aching joints in his hands and right elbow and, 
in service, was told that he had "early rheumatoid 
arthritis".  The veteran currently complained of an 
inability to run, swim or ride a bicycle due to left knee 
pain.  He could not take long walks or stand in one position 
for long and said knee pain occasionally woke him up.  The 
veteran rarely had knee locking, but said it gave out 
frequently and caused him to fall.  He also described 
intermittent aching pain, redness and swelling in the 
proximal interphalangeal joints and metacarpophalangeal 
joints of both hands and occasionally in the right elbow, 
aggravated by weather change and activity.  

On examination, the veteran had a 26 cm. well healed surgical 
scar over the medial aspect of the left knee.  There was full 
range of right elbow motion, with tenderness over the lateral 
epicondyle and no effusion.  Examination of the veteran's 
hands revealed no subcutaneous nodules, swelling, redness or 
synovitis.  There was full active range of motion of all 
fingers.  Examination of the left knee showed absence of the 
patella, marked crepitus, no laxity of the medial collateral 
ligament or the lateral collateral ligament.  There was 
moderate laxity of the anterior and posterior cruciate 
ligaments.  There was a negative McMurray's sign, no effusion 
and range of motion was from 0 to 130 degrees.  Diagnoses 
included arthralgia of the hands, of unknown etiology and 
status post removal of patella of the left knee, arthroscopic 
debridement times three, multiple meniscectomies and major 
reconstruction with residual laxity of the anterior and 
posterior cruciate ligaments.  Radiologic reports of the 
veteran's hands showed no significant abnormality.

In January 1993, the RO granted service connection for 
residuals of a left knee injury, status post removal of 
patella, arthroscopic debridement, multiple meniscectomies, 
major reconstruction, with residual laxity of the anterior 
and posterior cruciate ligaments.  A 20 percent disability 
evaluation was awarded.  

An April 1993 Offutt AFB record indicates that the veteran 
was examined for follow up of his arthritis.  On examination, 
there were no visible palpable arthritic hand lesions; the 
assessment included arthritis.

At an August 1993 personal hearing at the RO, the veteran 
testified that his left knee bucked several times a day and 
he had constant knee pain, necessitating a change in the way 
he walked.  Ascending stairs caused pain, descending them 
caused his knee to give way.  His physical activity was 
limited, and he was unable to participate in any sports, ride 
a bike or run.  The veteran's doctors advised that the knee 
would need to be replaced in the future.  He testified that 
he worked as a teacher that required standing.  He had good 
range of motion with his knee and worked daily to prevent it 
from stiffening up.  The veteran was able to walk 
approximately one half block before experiencing knee pain 
and occasionally woke up at night from the pain.  He wore a 
knee brace occasionally or used a neoprene sleeve for knee 
support.  The veteran took nonsteroidal medication since 
approximately 1974 and was essentially unable to take it or 
Tylenol with codeine due to side effects.  

Further, the veteran testified that in service he experienced 
hand pain and joint stiffening and was referred to a 
rheumatologist on contract to the Air Force who diagnosed 
probable rheumatoid arthritis.  According to the veteran, the 
specialist said if arthritis was positively diagnosed 
(apparently in service medical records), the veteran would 
have been discharged.  Naprosyn was diagnosed.  The veteran 
continued to experience intermittent joint pain and stiffness 
in his hands and fingers, elbows and right knee and, in April 
1993 was advised to increase his medication dosage.  He had a 
family history of arthritis.  

A September 1993 VA orthopedic examination report reflects 
the veteran's four or five year history of joint pain and 
swelling with increased activity and persistent left knee 
pain.  He currently complained of left knee pain and hand 
pain.  Objectively, there was marked bony deformity of the 
left knee, full range of motion of the shoulders, elbows, 
wrists, fingers, right knees, ankles and feet; no objective 
synovitis; and light pain over the right knee and both 
proximal interphalangeal and metacarpal phalangeal joints.  
The left knee had significant deformity and instability with 
extension to 175 degrees and flexion to 40 degrees (full).  
Diagnoses included posttraumatic arthritis on the left knee 
and questionable inflammatory arthritis on the hands based on 
history-normal examination findings.

In November 1993, the RO implemented a hearing officer's 
recommendation and assigned a 30 percent evaluation for the 
veteran's service-connected left knee disability.

According to a June 1994 private orthopedic consultation 
report, J.R.S.F., M.D., examined the veteran for increased 
left knee pain through the anterior quadriceps-patellar 
tendon mechanism that limited his ability to walk, sit, knee 
or stand.  He denied knee swelling, but experienced bucking 
and had to be careful not to fall. Active flexion was to 125 
degrees.  Dr. J.F. said the veteran presented with left knee 
instability, from the meniscectomy and attenuation of the ACL 
(anterior cruciate ligament) that resulted in a positive 
pivot shift.  There was tenderness was through the 
retropatellar tendon complex with crepitation and there was 
no evidence of reflex sympathetic dystrophy.  A diagnostic 
arthroscopy was recommended.

Also in June 1994, the veteran consulted D. C. J., M.D., 
regarding left knee pain.  The record indicates that x-rays 
did not evidence much arthritic bony change on the medial 
side.  The impression was continued left knee pain; mild 
lateral compartment arthritis.  Trigger point injections were 
recommended and the veteran was referred to the Mayo Clinic 
for further evaluation.  In Dr. J.'s opinion, the veteran was 
not a candidate for a total knee replacement since he did not 
have that much arthritis in the knee

A November 1995 VA orthopedic examination report includes the 
veteran's complaints of daily morning stiffness with 
increased knee giving out since his 1993 VA examination.  The 
veteran worked as a teacher; he had to avoid prolonged 
walking, more than two blocks, before experiencing 
significantly increased knee pain.  He was unable to sit 
longer than approximately one hour without having pain and 
stiffness and used a cane for ambulation with activities that 
required increased walking, such as mall shopping.  
Objectively, the veteran had a well-healed 25-cm. medial 
incision scar to the left knee, without keloid formation or 
adhesions.  There was an area of mildly decreased sensation 
to the posterior aspect of the incision scar.  There was 
decreased sensation to sharp, dull and light touch in this 
area.  There was no heat, erythema or effusion present in the 
left knee, but the patellar was absent.  Medial collateral 
ligaments and anterior and posterior cruciate ligaments were 
all intact.  McMurray's sign was negative.  The veteran 
ambulated with a moderate limp to the right.  Range of motion 
of the left knee was flexion from 0 to 135x (degrees?).  
Diagnoses included trauma of the left knee with status post 
multiple surgical procedures, with residual early 
posttraumatic arthritis, chronic weight bearing pain and 
instability and anesthesia to the inferior aspect of the 
incision scar of the left knee.  A VA x-ray report of the 
veteran's left knee included an impression of status post 
resection of the left patella and post-traumatic deformity of 
the proximal left tibia shaft.  

The veteran underwent VA orthopedic examination in March 1997 
and complained of left knee pain with episodes of giving way, 
significant night pain and limited ability to walk, but 
denied episodes of knee locking.  He complained of foot and 
toe pain due to changes in his gait.  The veteran reported 
occasional pain his elbows, with intermittent pain and 
swelling in both hands, right worse than left, that began in 
1990 and occasional episodes of numbness in the median nerve 
distribution.  He had a strong family history of rheumatoid 
arthritis.

On examination, the veteran's left knee had well-healed 
surgical incisions with evidence of a previous patellectomy.  
Range of motion was from -5 degrees of extension to 130 
degrees of flexion.  There was pain with palpation along the 
medial and lateral joint lines, and pain with McMurray's 
test, but no frank locking or catching.  The knee felt 
ligamentously stable, but there was a fair amount of guarding 
present and the examiner was unable to perform an adequate 
Lachman's test.  The veteran had excellent quadriceps 
strength on the left side, nearly symmetrical with the right 
side.  Review of x-rays showed early degenerative changes of 
the right knee with mild calcium pyrophosphate deposition in 
the hyaline cartilage, worse on the right than the left.  
Serologic studies for a rheumatoid factor were not yet 
performed.  Diagnoses included posttraumatic degenerative 
arthritis of the left knee; calcium pyrophosphate deposition 
of both knees; probably mild bilateral carpal tunnel syndrome 
and cubital tunnel syndrome.  The examiner recommended a 
rheumatoid work-up to rule out hand and elbow symptoms.  As 
to the left knee, it was noted that the veteran exhibited 
excellent quadriceps strength, although with the absence of a 
patella may have excess fatigability, despite his ability to 
maintain quadriceps muscle function and extensor mechanism 
function on the left side.  The examiner opined that 
arthritis of the hands and elbows and right knee was 
unrelated to the left knee injury, and were separate 
disorders yet to be delineated.  He said they might represent 
early changes of a rheumatoid-type arthritis or possibly 
compressive neuropathy.  X-ray of the left knee showed 
minimal changes of degenerative joint disease of the left 
knee and positive operative defect of the proximal left tibia 
and irregular calcification adjacent to the proximal left 
tibia.

In an April 1997 Addendum to the March 1997 VA orthopedic 
examination, the VA examiner indicated that review of x-rays 
of the veteran's hands and feet showed evidence of 
periarticular erosions, suggestive of nondegenerative, 
nonosteoarthritic pattern, compatible with a rheumatoid 
synovitis or other inflammatory arthropathy. Results of 
laboratory tests revealed a positive ANA screen with negative 
rheumatoid factor, compatible with an inflammatory type of 
arthritis that confirmed previous suspicions; the doctor 
commented that the hand pain and right knee arthritis were 
unrelated to left knee pain.  

According to a September 1997 VA examination report of the 
veteran's feet, the examiner's review of laboratory test 
results revealed a completely normal sedimentation rate of 9, 
a negative rheumatoid factor and an insignificant, minimally 
elevated antinuclear antibody titer of 1:40.  Based upon 
review of the medical evidence, including x-rays, laboratory 
test results and prior examination reports, the VA examiner 
opined that the veteran did not have evidence for an 
inflammatory synovial articular disease process.  For further 
interpretation of the veteran's x-rays, the VA examiner 
recommended that Dr. C.W., a noted bone radiologist, review 
the films for any arbitration.

In October 1997, the RO added posttraumatic arthritis to the 
veteran's service-connected left knee injury and confirmed 
and continued the 30 percent evaluation.  It also granted 
service connection for sesamoiditis of the left great toe and 
awarded a compensable disability evaluation.

According to a February 1999 VA radiologic report, Dr. C.W., 
reviewed x-rays of the veteran's knees, hands and left foot.  
Postoperative changes were seen in the left knee with 
probable elevation of the tibial tuberosity and resection of 
the left patella.  In the right knee, there was 
chondromalacia in the lateral compartment suggesting calcium 
pyrophosphate dihydrate deposition disease (CPPD).  A small 
ossific fragment off the ulnar aspect of the proximal right 
first phalanx thought to be the possible result of prior 
trauma was observed.  The hands were otherwise normal.  The 
radiologic impression was postoperative changes, left knee, 
suspect CPPD, and probable posttraumatic changes, right 
proximal first phalanx.

In a March 1999 Addendum, the VA physician, who examined the 
veteran in September 1997, responded to the RO's request to 
review Dr. C.W.'s report and noted that there was no evidence 
of marginal erosions in the radiologist's report. The VA 
examiner opined that the interpretation of his September 1997 
note continued to be appropriate, e.g., no evidence for an 
inflammatory synovial articular disease process, based on the 
September 1997 report and x-rays that do not suggest an 
inflammatory basis for the veteran's articular symptoms, 
according to a board certified radiologist.   

In February 2000, the RO requested that another VA physician 
review the veteran's medical records.  In the doctor's 
opinion, the veteran did not have any evidence of 
inflammatory synovial articular disease.

II. Analysis

A. Service Connection for Arthritis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The veteran has contended that service connection should be 
granted for arthritis of multiple joints and asserted that, 
while in service, he was treated for joint pain, diagnosed 
only as probable arthritis, to avoid an adverse effect on his 
military career.  However, service medical records in May 
1989 reflect essentially normal physical examination findings 
and diagnosed only mild inflammatory seronegative 
polyarthritis.  Post service, in September 1993, a VA 
orthopedic examiner reported normal examination findings and 
diagnosed questionable inflammatory arthritis on the hands 
based on history.  While in March and April 1997, a VA 
examiner diagnosed inflammatory type arthritis of the hand 
and right knee, it was noted that laboratory tests were 
negative for a rheumatoid factor.  More importantly, three 
subsequent VA examiners found no inflammatory articular 
disease process.  In September 1997, a VA examiner said x-
rays showed no objective evidence of periarticular erosions 
and no evidence for an inflammatory synovial articular 
disease process and recommended that a noted bone radiologist 
review the veteran's x-rays to resolve the differing 
opinions.  A February 1999 VA radiologic consultation report 
from the bone radiologist reflects essentially normal feet 
and hands with findings suggestive of CPPD, but there was no 
report of marginal erosions.  Additionally, in March 1999, 
the VA examiner, who examined the veteran in September 1997, 
reviewed the radiologist's report and confirmed his earlier 
opinion, of no evidence for an inflammatory synovial 
articular disease process and, in February 2000, a third VA 
examiner also reviewed the veteran's medical records and 
opined that there was evidence of inflammatory synovial 
articular process.

In support of his assertion, the veteran points to the 1989 
service record that includes a diagnosis of probable mild 
inflammatory seronegative polyarthritis and testified that 
the physician intentionally used a speculative opinion to 
preserve the veteran's military career.  

It is clear, however, that the Board could rely on this 
earlier opinion only by resorting to conjecture.  However, 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (1999).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); (Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim).  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore ore disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review, the physician's 1989 statement 
appears to support the veteran's claim, a close reading shows 
that it does not.  His opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is probable that the veteran had polyarthritis.  He does 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tipak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Furthermore, although in April 1997, one VA examiner 
diagnosed an inflammatory type of arthritis of the veteran's 
joints, three subsequent VA examiners, including a noted bone 
radiologist who reviewed the veteran's x-rays, all concluded 
that there was no evidence of an inflammatory synovial 
articular disease process.  It is the Board's opinion that 
the preponderance of the evidence is against the veteran's 
claim for service connection arthritis of multiple joints.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 

Accordingly, as it has not been shown that the veteran's 
multiple joint pain is related to service, service connection 
for arthritis of multiple joints must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.

B.  Increased Rating For Left Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (1999).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997).  In subsequent opinion, VA it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999). The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Recurrent subluxation or lateral instability of the knee 
warrants a 30 percent rating if it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).

The knee is considered a major joint.  38 C.F.R. § 4.45(f). 

The veteran is seeking an increased rating for his left knee 
disability that is currently rated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
veteran contends that he has instability of the knee that is 
controlled by wearing a knee brace or using a cane to 
ambulate.  He contends that he cannot walk without the knee 
brace or cane.  The veteran also contends that he has pain 
and limitation of weight bearing due to weakness of the left 
knee.

The most current evidence, including the VA orthopedic 
examination in March 1997, shows that the veteran's left knee 
was ligamentously stable, but with a fair amount of guarding 
and the examiner was unable to perform an adequate Lachman's 
test to assess the status of the anterior cruciate ligament, 
but reported excellent quadriceps strength.  Accordingly, the 
Board finds that the left knee disability involves no greater 
than severe recurrent subluxation or lateral instability, 
warranting a rating no higher than the currently assigned 30 
percent under Diagnostic Code 5257.

The Board further notes that the veteran's left knee 
pathology is totally negative for knee ankylosis, dislocated 
cartilage (semilunar), symptomatic removal of semilunar 
cartilage, impaired tibia and fibula and genu recurvatum to 
warrant an increased rating under the other pertinent 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262 (1999).  Further, under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (limitation of flexion) the 
maximum allowable rating is 30 percent.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (limitation of extension), a 30 
percent evaluation is assigned for extension limited to 20 
degrees.  A 40 percent evolution is warranted for extension 
limited to 30 degrees and a 50 percent evaluation is assigned 
for extension limited to 45 degrees.  Id.

However, the veteran's left knee symptomatology also includes 
X-ray evidence of arthritis and some limitation of motion.  A 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Here, range of motion of the left knee 
is from -5 to 130 degrees.  Normal range of motion of the 
knee is 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999). 
Thus, the veteran has some limitation of motion of the left 
knee. The limitation of flexion, however, is not compensable.  
38 C.F.R. § 4.71, Diagnostic Code 5260.  In addition, the 
limitation of extension is not compensable. 38 C.F.R. § 4.71, 
Diagnostic Code 5261.  Accordingly, under Diagnostic Code 
5003, the arthritis and limitation of motion of the left knee 
warrants a separate 10 percent rating pursuant to Diagnostic 
Code 5003.

The medical evidence has not shown that the surgical scars of 
the left knee are poorly nourished with repeated ulceration, 
or painful and tender on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  The scars 
observed on VA examinations in November 1995 and March 1997 
were found to be well healed, without keloid formation or 
adhesions.  Accordingly, a separate compensable rating under 
the holding in Esteban v. Brown, 6 Vet. App. 259 (1994), is 
not warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Although in 
August 1995, the veteran's representative asserted that the 
service-connected left knee disability affected the veteran's 
ability to obtain and maintain gainful employment due to 
numerous surgical procedures, there has been no evidence 
submitted to show that the left knee disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection is denied for arthritis of multiple 
joints.

Entitlement to a rating in excess of 30 percent is denied for 
a left knee disability.

Entitlement to a separate 10 percent disability rating for 
arthritis of the left knee is granted. To this extent the 
appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 19 -


